JOHN J. KEHOE, Circuit Judge.
This cause came before me on appeal from a judgment and conviction in the metropolitan court, upon the briefs of the parties with oral argument.
. The appellant, who was the defendant below, was charged with driving while under the influence of intoxicating liquor to the extent that his normal faculties were impaired, and careless driving, in violation of sections 30-15 and 30-17 of the Code of Metropolitan Dade County, and adjudged guilty.
The appellant urges that section 317.17, Florida Statutes 1959, makes accident reports confidential and prohibits the investigating officer from disclosing the admission of the appellant as being the person involved in the accident.
This court holds that if the identity of the person involved in the accident is not known, the officer, as provided by section 317.17, may testify to the admission of identity by the person charged. State v. McIntosh (1959), 15 Fla. Supp. 75. Affirmed.